      Case 5:20-cv-03135-JWB-ADM Document 12 Filed 07/08/20 Page 1 of 5




                             I N THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 JAMES C. STRADER,

                           Plaintiff,

                               v.                                   Case No. 20-3135-JWB

  TENTH CIRCUIT COURT OF APPEALS, et
                 al.,

                         Defendants.

                                      MEMORANDUM AND ORDER

       This matter is a civil rights action filed by a prisoner in state custody. Plaintiff proceeds

pro se and seeks leave to proceed in forma pauperis. The court has conducted an initial screening

of the complaint under 28 U.S.C. § 1915A(a) and enters the following findings and order.


                                                Nature of the Complaint


       Plaintiff names as defendants the Tenth Circuit Court of Appeals, the United States District

Court, United States Senior District Judge Sam A. Crow, United States District Judge Holly L.

Teeter, United States Marshal Ronald Miller, the Federal Bureau of Narcotics,1 the Kansas Bureau

of Investigation, the Kansas Department of Corrections, CoreCivic, the Lansing Correctional

Facility, Corizon, unknown agents and officers of the courts, and Butler & Associates.


       In Count 1, plaintiff alleges violations of his rights under the First, Fifth, Sixth, Eighth

and Fourteenth Amendments and claims a denial of the right to appeal by “abridging access to

the courts with unwarranted investigation”; in Count 2, he alleges a “conspiracy to conspire” to




       1
           It appears that this agency was dissolved in 1968.
       Case 5:20-cv-03135-JWB-ADM Document 12 Filed 07/08/20 Page 2 of 5




cover violations of federal and state rights; and in Count 3, he alleges a “violation of rules of

scope.” As relief, he seeks freedom from illegal confinement and a name change.


        Also before the court is an 87-page pleading (Doc. 4) that combines a motion for recusal,

motion for default judgment, motion to vacate, motion for preliminary injunction, motion for

temporary restraining order, motion to change venue, motion for service of documents, and

motion for orders. In this pleading, plaintiff alleges that his hand was stabbed, his throat cut, and

his cheek stabbed on March 4, 2020 (p. 3), that his hand or wrist was broken and his nose was

broken when he was attacked while handcuffed (p. 5), and that he suffered an anal tear and

bleeding during the commission of assaults and was beaten with brass knuckles while

handcuffed causing amnesia and a head injury (p. 64).


                                                      Discussion


        A pro se party’s filings are construed liberally. Haines v. Kerner, 404 U.S. 519, 520–21

(1972) (per curiam). However, the court may not act as an advocate for a pro se party. Garrett v.

Selby Connor Maddux & Janer, 425 F.3d 836, 840–41 (10th Cir. 2005).


        First, because plaintiff seeks release from confinement, this matter sounds in habeas

corpus. However, this matter may not proceed as a habeas corpus action. Plaintiff does not present

any claim that appears related to his conviction or sentence. Likewise, if liberally construed as a

petition for habeas corpus, this matter would be subject to dismissal as a successive application.

Plaintiff unsuccessfully sought habeas corpus relief in Case No. 19-3137-SAC, Strader v. State of

Kansas and in Case No. 20-3002-SAC, Strader v. Schroeder, et al.2 In order to proceed in a


         2
           Case No. 19-3137 was dismissed as time-barred, and Case No. 20-3002 was dismissed as a second or
successive application.




                                                       2
       Case 5:20-cv-03135-JWB-ADM Document 12 Filed 07/08/20 Page 3 of 5




successive application, he must obtain prior authorization from the Tenth Circuit Court of Appeals.

See 28 U.S.C. § 2244(b)(3)(A)(requiring a petitioner to seek prior authorization in appropriate

court of appeals before filing a second or successive petition).


        If this matter is construed as a civil rights action filed under 42 U.S.C. § 1983 or Bivens 3,

the court must consider whether plaintiff has shown that he is in imminent danger of serious

physical harm. Plaintiff is subject to 28 U.S.C. § 1915(g), a provision of the federal in forma

pauperis statute that states that a prisoner who, while incarcerated, has filed three or more actions

or appeals that were dismissed as frivolous, malicious, or for failure to state a claim for relief may

proceed in forma pauperis only by showing he is “under imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g).


        Plaintiff has three qualifying dismissals, namely: (1) Strader v. Werholtz, 2019 WL

4917899 (D. Kan. Oct. 4, 2019)(dismissed for failure to state a claim for relief); (2) Strader v.

Werholtz, 789 Fed. Appx. 99 (Mem.)(10th Cir. Dec. 30, 2019)(appeal dismissed as frivolous); and

(3) Strader v. Butler & Associates, 2020 WL 1138519 (D. Kan. Mar. 9, 2020)(dismissed for failure

to state a claim for relief).


        Although plaintiff’s complaint does not suggest that he is in imminent danger, the

allegations contained in his combined motion (Doc. 4) are sufficient to require a report under

Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978), to address solely whether plaintiff has suffered

serious physical harm since January 1, 2020.




        3
            Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).




                                                       3
      Case 5:20-cv-03135-JWB-ADM Document 12 Filed 07/08/20 Page 4 of 5




                                                 Conclusion


       The court will grant plaintiff provisional leave to proceed in forma pauperis pending the

receipt of the limited Martinez report ordered herein. Upon the filing of that report, plaintiff will

have thirty (30) days to respond, and his response will be limited to five (5) pages in length.

Plaintiff is prohibited from filing any other pleadings unless ordered by the court.


       THE COURT THEREFORE ORDERS that plaintiff’s motion for leave to proceed in

forma pauperis (Doc. 3) is provisionally granted.

       THE COURT FURTHER ORDERS that officials responsible for the operation of the

Lansing Correctional Facility are directed to undertake a review of whether plaintiff has sustained

serious physical injury since January 1, 2020.

       THE COURT FURTHER ORDERS:

       (1)     Upon completion of the review, a written report shall be compiled which shall be

               provided to the court. Statements of all witnesses shall be in affidavit form. Copies

               of pertinent rules, regulations, official documents, and, wherever appropriate, the

               reports of medical or psychiatric examinations shall be included in the written

               report.

       (2)     Authorization is granted to the officials of the Lansing Correctional Facility to

               interview all witnesses having knowledge of the facts, including the plaintiff.

       (3)     This action is exempted from the requirements imposed under Fed.R.Civ.P. 26(a)

               and 26(f).

       (4)     The report shall be filed no later than sixty (60) days from the date of this order,

               unless the time is extended by the court.




                                                  4
      Case 5:20-cv-03135-JWB-ADM Document 12 Filed 07/08/20 Page 5 of 5




       IT IS FURTHER ORDERED the clerk of the court shall enter the Kansas Department of

Corrections as an interested party on the docket for the limited purpose of preparing the Martinez

report ordered herein. Upon the filing of that report, the Department of Corrections may move for

termination from this action.

       Copies of this order shall be transmitted to the parties.

       IT IS SO ORDERED.

       DATED: this 8th of July, 2020.


                                                      __s/ John W. Broomes____________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
